Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.   Claims 1-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Berardi et al. (2013/0342279).
For claims 1 and 13, Beradi et al. discloses an active type meta-material array comprising:
a substrate (“a substrate”, see paragraph [0025] and figure 2A in D1);
a plurality of meta-material structures which are arranged to be separated from one another on the substrate (“a meta-material complex”, see paragraph
[0023]); a conductivity varying material layer which is formed among the plurality of the meta-material structures so as to selectively connect the meta-material structures (“a
graphene having variable optical conductivity”, see paragraph [0042] and figures 7A and 7B ). an electrolyte material layer formed on the meta-material structures and the conductivity varying material layer (“two-dimensional electron-gas (2DEG) of which a density is electrically adjusted by a gate”, see paragraph [0022]and figure 1 ); and
a gate electrode which is arranged at one end of the substrate so as to come into contact with one region of the electrolyte material layer (“a metal gate”, see
paragraph [0022] and figure 1 ), wherein the gate electrode varies the conductivity of the conductivity varying material layer by controlling migration of ions, which are included in the electrolyte material layer, when an external voltage is applied to
the gate electrode (“controlling a charge density in a graphene layer by varying an electron density in 2DEG layers by using the gate”, see paragraph [0026] and
figure 2A ). 
For claims 2-12, Beradi also teaches:wherein as the conductivity of the conductivity variable material layer is changed, all of the plurality of metamaterial structures (“acquiring a modulation of a THz beam by electrically varying a density of a 2DEG medium by using the metal gate”, see paragraph [0022] and
figure 1).
wherein the conductivity is greater than a predetermined reference level, the plurality of metamaterial structures is controlled as a single metamaterial molecular structure.  (“a graphene having variable optical conductivity”, see paragraph [0042] and figures 7A and
7B).
wherein in the metamaterial molecular structure, the plurality of metamaterial structures is arranged horizontally, vertically, or in a matrix form and connected to each other.  (“a meta-material element array”,  see paragraph [0005]).
wherein the electrolyte material layer contains an electrolyte liquid, gel, or a solidified electrolyte.  (“a two-dimensional electron-gas (2DEG)”, see paragraph [0022] and figure 1)
wherein the gate electrode is formed as multiple units, and the gate electrodes are formed on one end and the other end, respectively, of the substrate, and different voltages are applied to the respective gate electrodes.  (“supplying a variable voltage”, see claim 7).
wherein the electrolyte material layer includes multiple first electrolyte material layers and second electrolyte material layers, the gate electrodes include a first gate electrode and the second gate electrode disposed on one end and the other end, respectively, of the substrate, and the first electrolyte material layers are connected to the first gate electrode and the second electrolyte material layers are connected to the second gate electrode.  (“including two self-gate 2DEG layers”, see paragraph [0025] and figure 2A).
wherein the first and second electrolyte material layers are formed into multiple of user defined 
wherein the conductivity variable material layer is formed on or under the metamaterial structures to selectively connect the metamaterial structures.  (“controlling the charge density in the graphene layer by varying the electron density in the 2DEG layers by using the gate”, see paragraph [0026] and figure 2A).
Wherein the metamaterial structure is configured as any shape showing the resonance property for the input wave, particularly including a rectangular Page 9 of 12Preliminary Amendment dated: January 2, 2019 intermediate portion and both end portions formed on both sides of the intermediate portion, and the intermediate portion has a greater horizontal length than the both end portions and a smaller vertical length than the both end portions.  (“the meta-material complex”, see paragraph [0023]).
wherein the conductivity variable material layer has a sufficient length to connect the plurality of metamaterial structures and is formed as multiple layers in one direction, and the multiple conductivity variable material layers are spaced apart from each other.  (“the graphene having the variable optical conductivity”, see paragraph [0042] and figures 7A and 7B).
wherein the electrolyte material layer is formed as one layer corresponding in size to all of the metamaterial structures or formed as multiple layers corresponding in length to each column or each row of the metamaterial structures arranged in a matrix form. (“the two-dimensional electron-gas (2DEG) of which the density is electrically adjusted by the gate”,see paragraph [0022] and figure 1).


4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabe (2019/0058242) is cited to show a system which is considered pertinent to the claimed invention.


5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476